 1   DONALD J. GREEN, ESQ.
     Nevada Bar No. 1869
 2   California Bar No. 112495
     4760 South Pecos Road, Suite 103
 3   Las Vegas, Nevada 89121
     Tel: (702) 388-2047
 4   Fax: (855) 459-8472
     CrimeLV7777@aol.com
 5   Attorney for Defendant
     CHARLES ELLIS
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                                 DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA,         )    Case No.: 2:18-CR-00255-JAD-GWF
11                                     )
               Plaintiff,              )    STIPULATION: EXTENSION OF TIME
12                                     )    FOR FILING PRE-TRIAL MOTIONS,
                                       )    RESPONSES THERETO, AND
13                                     )    OPTIONAL REPLIES;
       vs.                             )    NOTICES OF DEFENSE
14                                     )
     CHARLES ELLIS,                    )     [FIRST REQUEST]
15                                     )
                                       )
16           Defendant.                )
     ___________                       )
17
18           CERTIFICATION:    This Stipulation is timely filed.
19         IT IS HEREBY STIPULATED AND AGREED, by and between DAYLE
20   ELIESON, ESQ., United States Attorney, by and through her Assistant
21   United States Attorney, PATRICK BURNS, Esq., counsel for the United
22   States of America; and, DONALD J. GREEN, ESQ. counsel for defendant
23   CHARLES    ELLIS   (hereinafter       referred   to   as   Defendant);   and
24   respectfully STIPULATE that the parties May have up to and including
25   the below listed dates within which to file PRE-TRIAL MOTIONS,
26   RESPONSES THERETO, and/or OPTIONAL REPLIES and/or NOTICES OF DEFENSE.
27   ...
28   ...
 1        This Stipulation for an EXTENSION OF TIME is entered into for
 2   the following reasons:
 3        1.      On August 23, 2018, defendant was arraigned on the Federal
 4   Grand Jury Indictment.
 5        2.       The defendant pled Not Guilty.
 6        3.      Defendant was released from custody and remains at liberty
 7   pursuant to conditions set by the U.S. Magistrate Judge.
 8        4.      Government and defense counsel Green have exchanged e-mail
 9   transmissions regarding this case. The discovery released to date
10   includes law enforcement reports regarding a lengthy investigation
11   of the defendant headed by the Bureau of Alcohol, Tobacco, Firearms
12   and Explosives (ATF).
13        5.      The United States Attorney has released to the defense a
14   Government Portable Hard Drive and a Flash drive containing material
15   which has consumed most of the available space on the defense
16   portable device onto which written discovery reports, video and
17   photographic surveillance, plus a download of defendant’s I-Pad, cell
18   phone and other devices. From September 26, 2018 to September 27,
19   2018,   it    took   20   hours   to   transfer   the   information   from   the
20   Government hard drive to the defense portable device.
21        6.      The defense team is now reviewing the discovery material.
22   Given the nature of this firearms investigation, it is possible that
23   there might be additional discovery released in the future.
24        7.      Defense counsel still needs additional time to effectively
25   research and/or prepare PRE-TRIAL MOTIONS.
26        8.      On September 17, 2018, defense counsel consulted
27   with defendant and defendant has agreed to a request for an EXTENSION
28   OF TIME WITHIN WHICH TO FILE PRE=TRIAL MOTIONS, etc.

                                              2
 1          9.    Without this requested EXTENSION OF TIME, defense counsel
 2   has not had, nor will he have, sufficient time and the opportunity
 3   within which to fully review the thousands of file entries and
 4   extensive discovery in this case for the purposes of researching
 5   and/or preparing Pre-Trial Motions.
 6          9.    Given the volume of discovery, it would be unrealistic to
 7   expect defense counsel to be able to effectively and thoroughly
 8   research and/or prepare Pre-Trial Motions without this request for
 9   an EXTENSION OF TIME WITHIN WHICH TO FILE PRE-TRIAL MOTIONS.
10          10.   The Stipulation requests an EXTENSION OF TIME WITHIN WHICH
11   TO FILE PRE-TRIAL MOTIONS, RESPONSES THERETO, AND/OR OPTIONAL REPLIES
12   to the following dates:
13                A.   Opening Motions/Notices of Defense: OCTOBER 26, 2018;
14                B.   Responses   to   Opening   Motions:   DECEMBER   7,   2018;
15                     and/or,
16                C.   Optional Replies: December 19, 2018.
17          11.    Additionally, denial of the request for an extension of
18   time   for the filing of Pre-trial Motions/Notices of Defense and for
19   a continuance of the trial could result in a miscarriage of justice.
20          12.    For all of the above-stated reasons, the ends of justice
21   would best be served by a granting this FIRST request for an
22   Extension of time for the filing of Pre-Trial Motions/Notices of
23   defense.
24          13.    The extensions of time sought by the Stipulation are
25   excludable under the Speedy Trial Act, 18 U.S.C. Section 3161
26   (h)(8)(a) when considering the factors under 18 U.S.C. Sections 3131
27   (h)(1), 3161 (h) (8) (b) (I), 3161 (h) (B) (iv), and 3161 (h) (1)(f).
28

                                           3
 1         14.   This is the FIRST request for an Extension of Time for the
 2   Filing of Pre-Trial Motions/Notices of Defense, Responses, and/or
 3   Optional Replies, and/or Notices of Defense.
 4         DATED this 1st day of October, 2018.
 5   LAW OFFICES OF DONALD J. GREEN         DAYLE ELIESON, ESQ.
                                            UNITED STATES ATTORNEY
 6   BY /s/Donald Green____                 BY__/s/ Patrick Burns_______
       DONALD J. GREEN, ESQ.                PATRICK BURNS, ESQ.
 7     4760 S. Pecos Rd. #103               Assistant U.S. Attorney
       Las Vegas, Nevada 89121              501 Las Vegas Blvd., #1100
 8     Attorney for defendant               Las Vegas, NV 89101
       CHARLES ELLIS                        GOVERNMENT COUNSEL
 9
     ...
10
     ...
11
     ...   [THIS SECTION IS INTENTIONALLY LEFT BLANK.]
12
     ...
13
     ...
14
     ...   [THIS SECTION IS INTENTIONALLY LEFT BLANK.]
15
     ...
16
     ...
17
     ...
18
     ...   [THIS SECTION IS INTENTIONALLY LEFT BLANK.]
19
     ...
20
     ...
21
     ...
22
     ...   [THIS SECTION IS INTENTIONALLY LEFT BLANK.]
23
     ...
24
     ...
25
     ...   [THIS SECTION IS INTENTIONALLY LEFT BLANK.]
26
     ...
27
     ...
28

                                        4
 1
                            UNITED STATES DISTRICT COURT
 2
                                 DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,        )   Case No.: 2:18-CR-00255-JAD-GWF
                                      )
 5             Plaintiff,             )   FINDINGS OF FACT AND
                                      )   CONCLUSIONS OF LAW &
 6     vs.                            )   ORDER
                                      )
 7   CHARLES ELLIS,                   )
                                      )
 8                                    )
               Defendant,             )
 9                                    )
10                                FINDINGS OF FACT
11        Based on the Stipulation of counsel, and good cause appearing
12   therefore, the Court hereby finds:
13        1.    On August 23, 2018, defendant was arraigned on the Federal
14   Grand Jury Indictment.
15        2.     The defendant pled Not Guilty.
16        3.    Defendant was released from custody and remains at liberty
17   pursuant to conditions set by the U.S. Magistrate Judge.
18        4.    Government and defense counsel Green have exchanged e-mail
19   transmissions regarding this case. The discovery released to date
20   includes law enforcement reports regarding a lengthy investigation
21   of the defendant headed by the Bureau of Alcohol, Tobacco, Firearms
22   and Explosives (ATF).
23        5.    The United States Attorney has released to the defense a
24   Government Portable Hard Drive and a Flash drive containing material
25   which has consumed most of the available space on the defense
26   portable device onto which written discovery reports, video and
27   photographic surveillance, plus a download of defendant’s I-Pad, cell
28   phone and other devices. From September 26, 2018 to September 27,

                                          5
 1   2018,   it    took    20   hours    to    transfer   the   information   from   the
 2   Government hard drive to the defense portable device.
 3          6.    The defense team is now reviewing the discovery material.
 4   Given the nature of this firearms investigation, it is possible that
 5   there might be additional discovery released in the future.
 6          7.    Defense counsel still needs additional time to effectively
 7   research and/or prepare PRE-TRIAL MOTIONS.
 8          8.    On September 17, 2018, defense counsel consulted
 9   with defendant and defendant has agreed to a request for an EXTENSION
10   OF TIME WITHIN WHICH TO FILE PRE-TRIAL MOTIONS, etc.
11          9.    Without this requested EXTENSION OF TIME, defense counsel
12   has not had, nor will he have, sufficient time and the opportunity
13   within which to fully review the thousands of file entries and
14   extensive discovery in this case for the purposes of researching
15   and/or preparing Pre-Trial Motions.
16          10.    Given the volume of discovery, it would be unrealistic to
17   expect defense counsel to be able to effectively and thoroughly
18   research and/or prepare Pre-Trial Motions without this request for
19   an EXTENSION OF TIME.
20          11.   The Stipulation requests an EXTENSION OF TIME WITHIN WHICH
21   TO    FILE   PRE-TRIAL     MOTIONS,      RESPONSES   THERETO,   AND/OR   OPTIONAL
22   REPLIES, and/or NOTICES OF DEFENSE to the following dates:
23                 A.     Opening Motions/Notices of Defense: OCTOBER 26, 2018;
24                 B.     Responses     to    Opening   Motions:   DECEMBER   7,   2018;
25                        and/or,
26                 C.     Optional Replies: December 19, 2018.
27   ...
28   ...

                                                 6
 1          12.    Additionally, denial of the request for an extension of
 2   time    for the filing of Pre-trial Motions/Notices of Defense could
 3   result in a miscarriage of justice.
 4          13.    For all of the above-stated reasons, the ends of justice
 5   would best be served by a granting this FIRST request for an
 6   Extension of time for the filing of Pre-Trial Motions/Notices of
 7   Defense.
 8          14.    The extensions of time sought by the Stipulation are
 9   excludable under the Speedy Trial Act, 18 U.S.C. Section 3161
10   (h)(8)(a) when considering the factors under 18 U.S.C. Sections 3131
11   (h)(1), 3161 (h) (8) (b) (I), 3161 (h) (B) (iv), and 3161 (h) (1)(f).
12          15.   This is the FIRST request for an Extension of Time for the
13   Filing of Pre-Trial Motions/Notices of Defense, Responses, and/or
14   Optional Replies.
15
                           SPEEDY TRIAL ACT CONSIDERATIONS
16
17          16.   The extension of time sought by the Stipulation is
18   excludable under the Speedy Trial Act, 18 U.S.C. Section 3161
19   (h)(8)(a) when considering the factors under 18 U.S.C. Sections 3131
20   (h)(1), 3161 (h) (8) (b) (I), 3161 (h) (B) (iv), and 3161 (h) (1)(f).
21
            STATEMENT OF EXCLUDABILITY OF SPEEDY TRIAL CONSIDERATIONS
22
23
            17.   The requested extension is necessary to the defense and to
24
     the government within which to be able to effectively and thoroughly
25
     research and/or prepare Pre-Trial Motions, Responses, and/or Optional
26
     Replies, and/or Notices of Defense.
27
28

                                         7
 1          18.    The defendant is out of custody.   Defense counsel has
 2   informed the defendant of the necessity for the requested Extension
 3   of Time.
 4          19.   The Court is informed by defense counsel that on September
 5   17, 2018, defendant gave his consent to      the present request for an
 6   Extension of Time.
 7          20.    Additionally, denial of the request for an extension of
 8   time    for the filing of Pre-Trial Motions/Notices of Defense, and
 9   Responses thereto and for could result in a miscarriage of justice.
10          21.    For all of the above-stated reasons, the ends of justice
11   would best be served by a granting this FIRST request for an
12   Extension of time for the filing of Pre-Trial Motions/Notices of
13   Defense.
14          22.    The denial of this request for an Extension of Time
15   would deny defendant the opportunity to have continuity of counsel,
16   taking into account the exercise of due diligence.
17          23.    Additionally, denial of the requested Extension of
18   Time could result in a miscarriage of justice.
19          24.    For all of the above-stated reasons, the ends of justice
20   would best be served by a granting this FIRST request for a
21   continuance of the trial.
22          25.   The extension of time sought by the Stipulation is
23   excludable under the Speedy Trial Act, 18 U.S.C. Section 3161
24   (h)(8)(a) when considering the factors under 18 U.S.C. Sections 3131
25   (h)(1), 3161 (h) (8) (b) (I), 3161 (h) (B) (iv), and 3161 (h) (1)(f).
26          26.   This is the FIRST   request for a continuance of the trial.
27   ...
28   ...

                                          8
 1
                                CONCLUSIONS OF LAW
 2
          Denial of this request for a continuance of the trial could
 3
     result in a miscarriage of justice, and the Court hereby concludes:
 4
          1.      The extension of time sought herein is excludable under
 5
     the Speedy Trial Act, 18 U.S.C. § 3161(h)(8)(a), when considering the
 6
     factors under 18 U.S.C. §§ 3161 (h) (1), 3161(h)(8)(B)(I),
 7
     3161(h)(B)(iv), and 3161 (h)(1)(f).
 8
          2.      The ends of justice served by granting this FIRST request
 9
     for an Extension of Time within which to file Pre-Trial Motions,
10
     Notices of Defense, Responses thereto, and/or Optional Replies and
11
     said Extension of Time outweigh the best interests of the public and
12
     the defendant in a speedy trial, because the failure to grant said
13
     Extension of Time would be likely to result in a miscarriage of
14
     justice, would deny Government and defense counsel adequate time to
15
     prepare Pre-Trial Motions/Notices of Defense, Responses thereto,
16
     and/or Optional Replies, and/or preparation for trial and/or
17
     potential pre-trial resolution, taking into account the exercise of
18
     due diligence, and would deny the defendant the opportunity to have
19
     continuity of counsel, taking into account the exercise of due
20
     diligence.
21
          3.      It would be unrealistic to expect defense counsel to be
22
     able to effectively and thoroughly research and/or prepare Pre-Trial
23
     Motions/Notices of Defense, Responses thereto, and/or Optional
24
     replies and/or potential pre-trial disposition without an Extension
25
     of Time.
26
          4.      Additionally, denial of   this   request   could result in
27
     a miscarriage of justice.
28

                                        9
 1          6.   The defendant has been informed of       the   necessity   for
 2   and has consented    to   this   stipulation   for   a FIRST request for
 3   an Extension of Time.
 4
                                       ORDER
 5
 6          IT IS ORDERED that the OPENING MOTIONS and/or NOTICES OF DEFENSE
 7   shall be filed and served by OCTOBER 26, 2018 at the hour of 4:00
 8   p.m.
 9          IT IS FURTHER ORDERED that RESPONSES to said Pre-Trial Motions
10   and/or NOTICES OF DEFENSE    shall be filed and served by DECEMBER 7,
11   2018 at the hour of 4:00 p.m.
12          IT IS FURTHER ORDERED that OPTIONAL REPLIES to said Pre-Trial
13   Motions and/or NOTICES OF DEFENSE, and/or RESPONSES         shall be filed
14   and served by DECEMBER 19, 2018 at the hour of 4:00 p.m.
15          IT IS FURTHER ORDERED that the counsel for parties shall be
16   available at the Court’s convenience for a Court hearing and/or
17   telephone conference call in the event that the Court requires
18   further clarification of any issue regarding an Extension of Time for
19   the filing of any Pre-Trial Motion and/or Notice of Defense.
20          IT IS FURTHER ORDERED that any further Extensions of Time of the
21   shall be considered only upon a showing of GOOD CAUSE and convenience
22   of the Court, pursuant to the Speedy Trial Act and in conformance
23   with Local General Order 2007-4.
24                     5th
          DATED this ________ day of OCTOBER, 2018.
25
                                 ___________________________
26                               JENNIFER A. DORSEY
                                 UNITED STATES DISTRICT JUDGE
27
28

                                       10
